         Case 1:17-cv-02726-JFK-OTW Document 220 Filed 04/22/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
                                                               :
 BSG RESOURCES (GUINEA) LIMITED, et al.,
                                                               :
                                        Plaintiffs,            :       17-CV-2726 (JFK) (OTW)
                                                               :
                       -against-                               :       ORDER TO SHOW CAUSE
                                                               :
 GEORGE SOROS, et al.,                                         :
                                                               :
                                        Defendants.            :
 --------------------------------------------------------------x

          ONA T. WANG, United States Magistrate Judge:

          Almost four years ago, on September 1, 2017, Judge Peck ordered that Plaintiffs find out

whether they could seek a “waiver of [LCIA] confidentiality or whatever would be the procedural

way to go about this before the [LCIA] arbitration.” (ECF 97 23:21-24-2). In a letter submitted on

April 14, 2021, 1,321 days after Judge Peck gave that order, Plaintiffs indicated that they have

not yet “determine[d] the process necessary to apply for an exception” from the LCIA. (ECF 210

at 2).

          It is HEREBY ORDERED that Plaintiffs show cause in writing by 9:00 am on April 26, 2021

why they should not be sanctioned for failure to timely comply with Judge Peck’s September 1,

2017 order. 1 Such sanction may be monetary or non-monetary, and may be awarded under

Federal Rules of Civil Procedure 16 and/or 37(a)(5)(A)-(C), 28 U.S.C. § 1927, and/or the Court’s

inherent power. Plaintiffs’ response shall detail all steps taken since September 1, 2017 to: (1)

seek a waiver of confidentiality from the LCIA; and (2) determine the scope and volume of the



 1
  Although Judge Peck’s direction did not give a deadline for compliance, allowing nearly four years to pass without
 compliance could not possibly be timely.
       Case 1:17-cv-02726-JFK-OTW Document 220 Filed 04/22/21 Page 2 of 2




documents that would be covered by such alleged confidentiality orders, agreements, or laws.

Defendants may respond by April 30, 2021. Plaintiffs may reply by May 3, 2021.

        Plaintiffs are further directed to determine, by April 30, 2021, the process for obtaining

a waiver of confidentiality from the ICSID arbitration, and report to the Court and Defendants

such findings and any steps they have taken to obtain such a waiver. Plaintiffs’ report shall be

filed no later than 9:00 am on May 3, 2021.

        SO ORDERED.



                                                             s/ Ona T. Wang
Dated: April 22, 2021                                                   Ona T. Wang
       New York, New York                                      United States Magistrate Judge
